Citation Nr: 1643377	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the left hand/finger disorder. 

2. Entitlement to service connection for a back disorder.

3. Entitlement to an initial evaluation in excess of 10 percent for the left shoulder strain.

4. Entitlement to an initial compensable evaluation for the right knee tendonitis. 

5. Entitlement to an initial compensable evaluation for the left knee tendonitis.

6. Entitlement to an initial compensable evaluation for hallux valgus of the right foot.

7. Entitlement to an initial compensable evaluation for hallux valgus of the left foot.

8. Entitlement to an initial compensable evaluation for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2000 to August 2000, June to July 2001, May 2002 to December 2002, and June 2004 to May 2005.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's case has since been transferred to the Houston RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal, he requested a video conference hearing before the Board.  The Veteran was notified on August 4, 2016 that he was scheduled for a video conference hearing on September 7, 2016.  The Veteran was notified on August 29, 2016 that he was sent the wrong hearing date and his hearing was canceled.  The Veteran was not scheduled for another hearing and he did not withdraw his request.  A remand is thus necessary to afford the Veteran a hearing. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board and provide proper notice to him of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




